DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application is a continuation of application 16/296,849, which is now U.S. Patent No. 10,843,780.
An amendment was filed by the applicant on July 5, 2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,843,780.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-27 are generic to all that is recited in claims 1-20 of US 10,843,780.  In other words, claims 1-20 of US 10,843,780 fully encompass the subject matter of claims 1-27 and therefore anticipate claims 1-27.  Since claims 1-27 are anticipated by claims 1-20 of US 10,843,780, claims 1-27 are not patentably distinct from claims 1-20 of US 10,843,780, regardless of any additional subject matter present in claims 1-20 of        US 10,843,780.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11, 13, 15-19 and 21-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wolaver (US 6,875,066).
Wolaver discloses the same noise or sound reduction device with sound insulation for a boat motor as claimed, as shown in Figures 1-5, said device being comprised of a cover having a rigid and waterproof layer that forms an outer cowl, defined as Part #12, and a flexible sound insulating layer of material, defined as Part #26, that forms a frame for said outer cowl, where said cover being releasably attachable to a boat motor, as shown in Figure 1.  Said cover includes a plurality of surfaces that are arranged to be adjacent to a top surface and two side surfaces of a boat motor or engine, defined as Part #14, as shown in Figures 1-3, so as to enclose a portion of said boat motor or engine, as shown in Figure 2.
Wolaver also discloses the same method for reducing noise emissions from a boat motor as claimed, as shown in Figures 1-5, said method being comprised of the steps of configuring a cover, defined as Parts #12 and 26, that includes a rigid and waterproof layer that forms an outer cowl and a flexible sound insulating layer of material, and releasably attaching said cover to a boat motor or engine, defined as   Part #14, as shown in Figure 1, where said sound insulating layer forms a frame for said outer cowl.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 20 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Wolaver in view of Amerling et al. (US 9,341,008).
Wolaver, as set forth above, discloses all of the features claimed except for the use of a hinge to permit said cover to pivot toward and away from said boat motor.
Amerling et al. discloses a hinge assembly for a cowl of a boat motor, as shown in Figures 1-6, that includes a hinge, defined as Parts #16a-b, which permits a cover portion, defined as Part #12, of a cowl, defined as Part #10, to pivot toward and away from a boat motor, as shown in Figure 2.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize a hinge to allow a cover to pivot toward and away from a boat motor, as taught by Amerling et al., in combination with the noise or sound reduction device and method as disclosed by Wolaver for the purpose of providing a boat motor cover with means to pivot said cover in order to facilitate access to said boat motor for maintenance.

Response to Arguments
Applicant's arguments filed on July 5, 2022 regarding claims 1-11 and 13-27 have been fully considered but they are not persuasive.
The applicant argues that the cover with a sound insulating layer for a boat motor as disclosed by Wolaver (US 6,875,066) is not attached to a boat.
In response to the applicant’s argument, Wolaver discloses a sound insulation device for an outboard motor, said sound insulation device being comprised of a cover with a rigid and waterproof layer (12) and flexible sound insulating layer (26) that forms a frame for said waterproof layer, where said cover is attached to an outboard motor (14) for attachment to a boat.  Since said cover is attachable to an outboard motor, and said outboard motor is attachable to a boat, then said cover is also attachable to said boat by means of said outboard motor.  The applicant is reminded that no specific means for directly attaching a cover to a boat has been claimed, only that a cover is attached to a boat.  Since no specific means for attaching a cover to a boat has been claimed by the applicant, the examiner only needs to demonstrate that the cited prior art teaches that a cover can be attached to a boat by any means necessary.  Thus, Wolaver discloses all of the features of the noise reduction device for a boat motor on a boat as claimed.  Therefore, for the reasons given above, the rejection of claims 1-11, 13, 15-19 and 21-26 is deemed proper and is not withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685.  The examiner can normally be reached on Monday to Friday 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








July 13, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617